Citation Nr: 0946637	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of rupture of left scrotum; and 
if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder (MDD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1977.  The appellant had service in the Republic of 
Vietnam from January 1970 to December 1970 and from October 
1971 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The rating decision granted 
entitlement to service connection for diabetes mellitus, Type 
II, (assigning a 20 percent disability rating) and continued 
the noncompensable disability rating for left ear hearing 
loss.  The rating decision also denied entitlement to service 
connection for tinnitus, Meniere's disease, PTSD and TDIU and 
declined to reopen the appellant's claim of entitlement to 
service connection for the residuals of rupture of left 
scrotum.  In February 2006, the appellant submitted a Notice 
of Disagreement with the denials of PTSD, tinnitus, TDIU and 
the residuals of rupture of left scrotum.  A Statement of the 
Case was issued in July 2006 and the appellant perfected his 
appeal in September 2006.  

In September 2006, the appellant requested a Decision Review 
Officer (DRO) hearing.  The appellant was scheduled for his 
DRO hearing on January 31, 2007, but he failed to report and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.

With regard to the appellant's petition to reopen his claim 
for the residuals of rupture of left scrotum, to establish 
jurisdiction over this issue, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for the residuals of 
rupture of left scrotum.

Clarification of Issue on Appeal

The appellant originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
appellant has been diagnosed with MDD and PTSD.  Although not 
claimed by the appellant, the Board is expanding his original 
claim to include all psychiatric disorders.  See Clemons v. 
Shinseki, No. 07-0558 (U.S. Vet. App., Feb. 19, 2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is].

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD and MDD, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  By a December 1999 RO decision, service connection for 
the residuals of rupture of left scrotum was denied; the 
appellant was informed of the adverse outcome and did not 
appeal. 

2.  Evidence received since the December 1999 RO decision is 
new to the claims file, but does not raise a reasonable 
possibility of substantiating the claim of service connection 
for the residuals of rupture of left scrotum.

3.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from tinnitus that is 
the result of a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claim of entitlement to service connection for the residuals 
of rupture of left scrotum; the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of a petition to reopen a service connection 
claim, the appellant be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in August 2004, November 
2004, March 2006 and July 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (b) (1) (2009); Quartuccio, at 187.  The 
notice letters dated in March 2006 and July 2006 also 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Kent, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen a previously denied claim for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).  

With regard to the appellant's claim for the residuals of 
rupture of left scrotum, the appellant was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error 
exists.  See id.

Regarding the appellant's claim of entitlement to service 
connection for tinnitus, the record indicates that the 
appellant participated in a VA examination in March 2005 and 
the results from that examination have been included in the 
claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and 
an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The appellant contends that he suffered a left scrotum 
rupture during service.  The appellant filed his original 
claim in February 1978 and was subsequently denied service 
connection in October 1978 for failure to report for a VA 
examination.  The appellant did not appeal that decision.  In 
September 1998, the appellant petitioned to reopen his claim 
and was denied by rating decision in December 1999.  He did 
not appeal this denial.  That decision is final.  See 
38 U.S.C.A. §7105 (West 2002 & Supp. 2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 C.F.R. § 
3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

As the previous December 1999 denial of the appellant's 
petition to reopen his claim for service connection was 
premised on a finding that there was no new and material 
evidence, for evidence to be new and material in this matter, 
(i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to tend to 
demonstrate a current disability as well as a medical nexus 
between the disability and service.

In the current attempt to reopen his claim, the appellant 
submitted a new VA Medical Center (VAMC) treatment record 
dated in September 2000.  This record indicated that the 
appellant suffered from a swollen testicle.  See VAMC 
Treatment Record; September 12, 2000.  This "new" evidence 
is not material, however.  The newly received evidence does 
not contain any indication that the appellant was injured in 
service, that he suffers from a current disability or a 
medical nexus.  

The Board finds that the evidence received since December 
1999 does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
material.  The appeal to reopen the appellant's claim of 
entitlement to service connection for the residuals of a left 
scrotum rupture is denied.

III.  Service Connection

The appellant alleges that he currently suffers from tinnitus 
that is the result of a disease or injury incurred during his 
time in active duty service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that the appellant has been diagnosed with 
tinnitus.  See VA Audio Examination Report; March 26, 2005.  
Accordingly, element (1) of Hickson has been satisfied.  See 
Hickson, supra.

Review of the appellant's service treatment records is 
completely negative for any complaints of or treatment for 
tinnitus during service.  See Standard Forms (SF) 88 & 89, 
Enlistment Examination Reports, August 30, 1967; SF 88 & 89, 
Periodic Examination Report, January 25, 1968; SF 88, 
Periodic Examination Report, August 2, 1973; and SF 89, 
Separation Examination Report, August 18, 1977.  The Board 
acknowledges that the appellant's Military Occupational 
Specialty was listed as a heavy truck driver.  See Department 
of Defense Form 214.  However, there is no evidence of 
tinnitus in service.  Thus, element (2) of Hickson has not 
been satisfied.  See Hickson, supra.

The remaining question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  At the time of the 
March 2005 VA audiological examination, the appellant 
reported exposure to acoustic trauma due to truck and 
artillery noise while in service.  He also reported some 
high-level noise exposure after his discharge from service, 
in construction-type work.  Interestingly, the appellant 
noted that he did not begin to suffer from periodic tinnitus 
until approximately 1990 to 1995.  The VA examiner concluded 
that due to the fact the appellant was separated from service 
in September 1977 and his tinnitus did not begin until more 
than 10 years after service, it was more likely than not that 
any acoustic trauma in service was not the cause of his 
current tinnitus.  See VA Audiological Examination Report; 
March 26, 2005.

The only evidence which purports to relate the appellant's 
tinnitus to events in service comes from the statements of 
the appellant himself and his representative.  However, it is 
now well established that laypersons, such as the appellant 
and his representative, without medical training are not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, there is no 
competent medical evidence that the appellant was diagnosed 
with or treated for tinnitus until over 20 years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
a veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming the Board where it found that the 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between a 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  In short, element (3), medical nexus, 
cannot be met via continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the current tinnitus.  Hickson element (3) 
is not met.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for tinnitus.  The claim fails on the basis of 
elements (2) and (3) of Hickson.  The claim is therefore 
denied.



ORDER

The appeal to reopen the claim of entitlement to service 
connection for the residuals of rupture of left scrotum is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to service connection for a psychiatric 
disorder, to include PTSD and MDD, and entitlement to TDIU.

As noted above, the Board has recharacterized the appellant's 
claim of entitlement to service connection for PTSD, to 
entitlement to service connection for a psychiatric disorder, 
to include PTSD and MDD, pursuant to the holding in Clemons 
v. Shinseki, supra.  The Board notes that additional medical 
evidence was added to the appellant's claims file after the 
issuance of the July 2006 Statement of the Case.  This new 
evidence included diagnoses of major depressive disorder and 
PTSD.  Additionally, review of the appellant's service 
treatment records reveals that upon discharge from service, 
the appellant complained of depression, excessive worry and 
nervous trouble.  See SF 89; Service Separation Examination 
Report; August 18, 1977.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Accordingly, the appellant must 
be afforded a VA mental disorders examination to determine 
the nature and etiology of his currently diagnosed MDD.

Further, the Board notes that the appellant's previous claim 
of entitlement to service connection for PTSD was denied by 
the RO based on lack of a current diagnosis.  Private medical 
records dated in November 1999 and September 2004 diagnosed 
the appellant with PTSD.  See Private Treatment Records, 
F.W.B., D.O., November 22, 1999; Private Treatment Records; 
D.A., M.D., September 22, 2004.  The current diagnosis of 
PTSD, in conjunction with the fact the appellant served two 
tours in the Republic of Vietnam, necessitate further 
stressor development.  Accordingly, the appellant must be 
requested to provide additional information regarding his 
claimed stressors and if provided, VA must contact the United 
States Army and Joint Services Records Research Center 
(JSRRC) in order to verify said stressors.  If the 
appellant's stressors are verified, he must then be provided 
with a VA PTSD examination to determine the nature and 
etiology of his PTSD.

Since an award of service connection for a psychiatric 
disorder, to include PTSD and MDD, could impact the 
appellant's claim for individual unemployability now on 
appeal, the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), [reversed 
in part by Tyrues v. Shinseki, No. 04-0584 (October 2, 2009)] 
; Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. 
West, 12 Vet. App. 11, (1998).  As such, following 
readjudication of the appellant's PTSD claim, VA should then 
return the individual unemployability claim to the Board for 
further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
appellant to obtain additional 
information regarding his alleged 
stressors.  Specifically, the appellant 
should be requested to provide specific 
locations and dates, within three 
months of when the alleged events 
occurred.

2.  If and only if the appellant 
provides sufficient additional 
information, the AMC should contact the 
JSRRC in order to verify his alleged 
stressors.  All correspondence with the 
JSRRC should be memorialized in the 
appellant's claims file.

3.  If and only if the JSRRC is able to 
verify the appellant's stressors, the 
appellant should be scheduled for a VA 
PTSD examination with an appropriate 
expert.  The VA examiner should 
thoroughly review the appellant's 
claims file in addition to a copy of 
this REMAND and note this has been 
accomplished in the examination report.  
The VA examiner should then state 
whether it is at least as likely as not 
that the appellant suffers from PTSD as 
a result of his verified in-service 
stressor(s).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.



4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for PTSD and TDIU 
should be readjudicated.  If the claims 
remain denied, a Supplemental Statement 
of the Case should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


